DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending, with claims 1-4, 6, and 8 amended and claim 11 new.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation reciting “the cross-sectional shape of the stress release region of the inorganic layer is the same as the cross-sectional shape of the stress release region of the display light-emitting layer” and “the shape of the at least one uneven stress release region is different in different functional film layers” in claim 10, which depending upon claims 8, 11, and 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
Examiner acknowledges the amendment to the title filed on November 12, 2020. The objection to specification in previous Office Action filed on September 02, 2020 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 6 filed on November 12, 2020. The 35 U.S.C. § 112 rejections in previous Office Action filed on September 02, 2020 are hereby withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. To be specific, claim 10 recites “the cross-sectional shape of the stress release region of the inorganic layer is the same as the cross-sectional shape of the stress release region of the display light-emitting layer,” and claim 11, upon which claim 10 recites, also recites “the shape of the at least one uneven stress release region is different in different functional film layers.” However, the specification does not have support to meet both limitations. Therefore, claim 10 is rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the shape” in line 1 is interpreted as “a shape.” Claims 2-10 are rejected as they depend upon claim 11.
Claim 4 recites the limitation "the plurality of stress release regions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the plurality of stress release regions” in line 2 is interpreted as “a plurality of the stress release regions.” Claim 5 is rejected as it depends upon claim 4.
Claim 7 recites “at least one of the stress release regions” in line 3. However, claim 1, upon which claim 7 depends, already recites “at least one stress release region” in line 5. Therefore, the claim scope is not clear. For the purpose of examination, “at least one of the stress release regions” in line 3 is interpreted as the at least one stress release region.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US PG-Pub No.: 2018/0331316 A1, hereinafter, “Lee”), prior art of record.
Regarding claim 1, Lee discloses an organic light-emitting device (see Lee, FIGs. 5 and 7), comprising:
a substrate (SUB, FIG. 5), a display driving layer (IL+GI with TFT inside, FIG. 5), a display light-emitting layer (OEL+PL, FIG. 5) and an encapsulation layer (TFE, FIG. 5), which are sequentially overlaid (FIG. 5),
wherein the display light-emitting layer (OEL+PL) comprises a plurality of functional film layers (PL+ELa+ELb+OL, FIG. 5), and at least two of the functional film layers (PL/ELa/ELb/OL) each comprise at least one stress release region (OL comprises several HTR/EML/ETR regions; PL/ELa/ELb comprises PL/ELa/ELb regions; FIGs. 5 and 7) that is uneven (FIG. 5, OEL is not flat; the claim limitation “stress release” is functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2114(I). 

Regarding claim 11, Lee discloses the organic light-emitting device of claim 1, wherein the shape (top views) of the at least one uneven stress release region (HTR2/EL2a in AA) is different in different functional film layers (top views of HTR2 and EL2a are different since they have different width, FIGs. 5 and 7).
Note: for the purpose of examination, “the shape” in line 1 is interpreted as “a shape.”

Regarding claim 2, Lee discloses the organic light-emitting device of claim 11, wherein the stress release region (HTR2/EML2/ETR2/EL2a/EL2b in AA) is located in a pre-bending region of the organic light-emitting device (the device can be bent, ¶ [0039]).

Regarding claim 3, Lee discloses the organic light-emitting device of claim 11, wherein the display light-emitting layer (OEL+PL) comprises a plurality of the stress release regions (EML2/HTR2/ETR2/EL2a/EL2b, FIGs. 5 and 7), the stress release regions (EML2/HTR2/ETR2/EL2a/EL2b) being overlaid (FIGs. 5 and 7).

claim 4, Lee discloses the organic light-emitting device of claim 11, wherein the display light-emitting layer (OEL+PL) comprises the plurality of stress release regions (EML2+EML1+EML3, FIGs. 5 and 7 with FIG. 7 showing an enlarged view) having a same cross-sectional shape (FIG. 5).
Note: for the purpose of examination, “the plurality of stress release regions” in line 2 is interpreted as “a plurality of the stress release regions.”

Regarding claim 5, Lee discloses the organic light-emitting device of claim 4, wherein the cross-sectional shape (concave shape, FIG. 5) of the plurality of stress release regions (EML2+EML1+EML3) comprises any one or any combination of a concave curved shape, a convex curved shape, a wavy shape and a saw tooth shape (FIG. 5).

Regarding claim 6, Lee discloses the organic light-emitting device of claim 11, wherein the plurality of functional film layers (PL+ELa+ELb+OL) of the display light-emitting layer (OEL+PL) comprises: a planarization layer (PL, FIG. 5 and ¶¶ [0004] and [0064]), an anode electrode layer (ELa, ¶ [0069]), an organic light-emitting layer (EML, ¶ [0075]) and a cathode electrode layer (ELb, ¶ [0076]), which are sequentially overlaid (FIG. 5).

Regarding claim 7, Lee discloses the organic light-emitting device of claim 6, wherein at least one of the planarization layer (PL), the anode electrode layer (ELa), the 
Note: for the purpose of examination, “at least one of the stress release regions” in line 3 is interpreted as the at least one stress release region.

Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US PG-Pub No.: 2018/0331316 A1, hereinafter, “Lee”), prior art of record, with alternative mapping and interpretation, to reject dependent claim 8 and its dependent claims 9-10.
Regarding claim 1, Lee discloses an organic light-emitting device (see Lee, FIGs. 5 and 7), comprising:
a substrate (SUB, FIG. 5), a display driving layer (IL+GI with TFT inside, FIG. 5), a display light-emitting layer (OL+ELa, FIG. 5) and an encapsulation layer (TFE+ELb, FIG. 5), which are sequentially overlaid (FIG. 5),
wherein the display light-emitting layer (OL+ELa) comprises a plurality of functional film layers (HTR+EML+ETR+ELa, FIG. 5), and at least two of the functional film layers (HTR/EML/ETR/ELa) each comprise at least one stress release region (HTR/EML/ETR/ELa, FIGs. 5 and 7) that is uneven (FIG. 5, OL is not flat; the claim limitation “stress release” is functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2114(I). Specification and claim 1 recite that the stress release region is uneven, but does not disclose materials that the stress release region is made of; therefore, Lee’s 

Regarding claim 11, Lee discloses the organic light-emitting device of claim 1, wherein the shape of the at least one uneven stress release region (HTR2/EL2a in AA) is different in different functional film layers (top views of HTR2 and EL2a are different since they have different width, FIGs. 5 and 7).
Note: for the purpose of examination, “the shape” in line 1 is interpreted as “a shape.”

Regarding claim 8, Lee discloses the organic light-emitting device of claim 11, wherein the encapsulation layer (TFE+ELb) comprises an inorganic layer and an organic layer (¶¶ [0081] and ¶ [0076]), which are overlaid (FIG. 5), the inorganic layer (ELb) is located between the display light-emitting layer (OL) and the organic layer (TFE), and the inorganic layer (ELb) comprises at least one stress release region (EL2b in AA, FIG. 5) which is uneven (ELb is not flat).

Regarding claim 9, Lee discloses the organic light-emitting device of claim 8, wherein the stress release region (EL2b in AA) of the inorganic layer (ELb) is overlaid on the stress release region (HTR2/EML2/ETR2/EL2a in AA) of the functional film layers (HTR+EML+ETR+ELa) of the display light-emitting layer (OL+ELa, FIG. 5).

claim 10, Lee discloses the organic light-emitting device of claim 8, wherein the cross-sectional shape (concave shape) of the stress release region (EL2b in AA) of the inorganic layer (ELb) is the same as the cross-sectional shape (concave shape) of the stress release region (EML2 in AA) of the display light-emitting layer (OL+ELa, FIG. 5).

Response to Arguments
Applicant's arguments filed on November 12, 2020 have been fully considered but they are not persuasive. First, Applicant alleged that Lee’s uneven regions are not stress region regions (Remarks, pages 5-6). Examiner respectfully disagrees. “Stress release” is functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Specification and claim 1 recite that the stress release region is uneven, but does not disclose materials that the stress release region is made of; therefore, Lee’s HTR/EML/ETR/PL/ELa/ELb regions can be functional as stress release regions according to the claim limitation since they are uneven. See MPEP § 2114(I). Second, Applicant alleged that Lee fails to disclose the shape of the at least one uneven stress release region is different in different functional film layers (Remarks, Page 7). Examiner respectfully disagrees. As shown in Lee’s FIGs. 5 and 7, top views of HTR2 and EL2a are different since they have different width.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        




/XIA L CROSS/Examiner, Art Unit 2892